Baldwin, J., delivered the opinion of the Court—
Terry, C. J., and Field, J., concurring.
This case, which Comes here on appeal from the judgment of the County Court of El Dorado, to which Court it had been taken from a judgment of a Justice of the Peace, must be dismissed, for want of jurisdiction. It does not appear, from the papers, that the value of the subject of the controversy, exclusive or inclusive of costs, was two hundred dollars. The amendment of the complaint in the Justice’s Court shows only that the plaintiff did not think the value of the claims was over two hundred dollars. But how much less than that sum, or what the real value, is not shown. But for this defect we should have felt compelled to reverse the judgment of the County Court, dismissing the proceeding for want of jurisdiction in the Justice. We think the Justice has the right to allow the complaint to be amended in all respects, so that the case may be determined on its substantial merits; and this, whether the defect be in the statement of jurisdictional or any other facts. The greatest liberality and indulgence should be extended in all such applications. .
But we cannot now remedy this error of the County Court.
Appeal dismissed.